In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00257-CR



         STEDMOND ABDULLAH, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 102nd District Court
                Bowie County, Texas
            Trial Court No. 13F0013-102




       Before Morriss, C.J., Carter and Moseley, JJ.
                                            ORDER

       Stedmond Abdullah appeals from his conviction of aggravated robbery. The reporter’s

record was filed February 13, 2014, and the clerk’s record was filed February 20, making the

appellant’s brief due March 24. This deadline was extended twice by this Court on appellant’s

motion, resulting in the current due date of May 14. Appellant has now filed a third motion to

extend seeking an additional thirty-day extension of the briefing deadline.

       We have reviewed appellant’s third motion to extend time as well as the appellate record,

and we find no compelling information to convince us that this brief requires more time to

prepare. The motion to extend time to file appellant’s brief is overruled.

       We order counsel to file appellant’s brief with this Court on or before June 13, 2014.

       IT IS SO ORDERED.

                                                     BY THE COURT

Date: May 20, 2014




                                                 2